DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-15 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Kawai et al. (US 2017/0353056) cited by applicant.
Kawai (e.g. Figs. 3, 7 and 12) teaches a microwave (i.e. high speed) circuit and lead frame including: a transmission line (e.g. 130) extending to an end (e.g. 132) contacting a resistive termination material (60) which inherently is capable of radar absorbing since it is resistive; a ground reference plane/frame assembly (104); inherently the resistor termination provides attenuation of some frequencies as a fundamental characteristic of a resistor to ground; a ring coupler (110, 120, 130); the line length is greater than 1/10 wavelength (e.g. see .

Claims 11-15 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Klemer et al. (US 5,508,630) cited by applicant.
Klemer (e.g. Figs. 4-5) teaches a microwave (i.e. high speed) circuit including: a contactor probe (52) having a transmission line (e.g. 78) and a resistor (e.g. 56, 80) terminated at an end of the line which inherently is capable of radar absorbing for the probe since it is resistive.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Ezzeddine et al. (US 2012/0062333) cited by applicant.
Ezzeddine (e.g. Figs. 3-4) teaches a radio frequency (i.e. high speed) circuit including: a transmission line (e.g. 14) having an end connected to a resistive terminating attenuator (e.g. 5) which inherently is capable of radar absorbing since it is resistive and is connected to the ground/frame (42); and the device includes a lead frame (e.g. see [0043]); the transmission line (12) supplies a signal/power that is sampled by the line (14) and the combination of the line (12) and ground (42) forms the power supplying transmission line thus the combination of line (12) and ground plane (42) of the line can be considered a power supply having the frame assembly as the ground (42) (e.g. see [0028]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ezzeddine et al. (US 2012/0062333) cited by applicant in view of Kawai et al. (US 2017/0353056) cited by applicant.
Ezzeddine teaches a high speed circuit as described above.
However, Ezzeddine does not explicitly teach the termination is disposed in a recess of the ground/frame assembly.
Kawai (e.g. Fig. 3) shows the termination (60) located in a recess/opening in the ground plane/frame (104).
It would have been considered obvious to one of ordinary skill in the art to have modified the Ezzeddine device to have the resistive termination in a recess of the ground 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843